Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 1 of 20 PageID: 17940




  SILLS CUMMIS & GROSS P.C.
  Jaimee Katz Sussner, Esq.
  Joshua N. Howley, Esq.
  One Riverfront Plaza
  Newark, New Jersey 07102
  (973) 643-7000
  Attorneys for Court-Appointed Receiver
  Colliers International NJ, LLC

                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

  -------------------------------------------------------- x
  U.S. BANK NATIONAL ASSOCIATION, : Civil Action No. 19-cv-17865 (MCA)(LDW)
  AS TRUSTEE FOR THE REGISTERED                            :
  HOLDERS OF WELLS FARGO                                   :
  COMMERCIAL MORTGAGE                                      :
  SECURITIES, INC., MULTIFAMILY                            : ORDER AND JUDGMENT APPROVING
  MORTGAGE PASS-THROUGH                                    :           THE RECEIVER’S SALE OF
                                                           :
  CERTIFICATES, SERIES 2018-SB51, et al.,                          PROPERTIES FREE AND CLEAR,
                                                           :
                                                           :     AUTHORIZING            DISTRIBUTION OF
                                      Plaintiffs,               SALES      PROCEEDS,        AND GRANTING
                                                           :
                                                           :           OTHER RELATED RELIEF
                    vs.
                                                           :
  LENOX TEMPLE LLC; LENOX LIBERTY :
                                                           :
  LLC; LENOX HUDSON LLC;
                                                           :
  HACKENSACK NORSE LLC; et al.,                            :
                                                           :
                                      Defendants.
  -------------------------------------------------------- x ---------------------------------------------------------
  JLS EQUITIES, LLC A NEW YORK                             : Civil Action No. 19-cv-17615 (MCA)(LDW)
  LIMITED LIABILITY COMPANY.,                              :
                                                           :
                                      Plaintiff,           :
                                                           :
                    vs.                                    :
                                                           :
  LENOX HUDSON, LLC; LENOX TEMPLE, :
  LLC; et al.,                                             :
                                                           :
                                      Defendants.          :
                                                           :
  -------------------------------------------------------- x ---------------------------------------------------------




                                                            1
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 2 of 20 PageID: 17941




         THIS MATTER having been opened to the Court by Sills Cummis & Gross P.C.,

  attorneys for Colliers International NJ LLC, the Court-Appointed Receiver for the properties at

  issue in the referenced actions (“Colliers” or the “Receiver”), pursuant to this Court’s Orders

  dated September 12, 2019, and amended by Order entered December 4, 2019 (together, the

  “Receiver Order”), and May 29, 2020 (the “Sales Procedures Order”), for an Order (i)

  approving the Receiver’s sale of the following properties, together with any improvements

  thereon and appurtenances therefrom, free and clear of all liens, claims, and encumbrances of

  any party purporting to hold secured debt or other interest in the properties subject to sale

  (“Interested Party”): (a) the property owned by Defendant Lenox Temple LLC, located at 54-

  78 Temple Avenue, Hackensack, County of Bergen, State of New Jersey, known as Block 511,

  Lot 11 on the Tax map of Hackensack (the “54-78 Temple Ave. Property”), (b) the property

  owned by Lenox Liberty LLC, located at 406-444 Liberty Street, Little Ferry, County of Bergen,

  State of New Jersey, known as Block 6.01, Lot 1 on the Tax Map of Little Ferry (the “406-444

  Liberty St. Property”), (c) the property owned by Lenox Hudson LLC, located at 107-109

  Hudson Street, Hackensack, County of Bergen, State of New Jersey, known as Block 67, Lot 24

  on the Tax Map of Hackensack (the “107-109 Hudson St. Property”), and (d) the properties

  owned by Hackensack Norse LLC, located at 88 McKinley Street, Hackensack, County of

  Bergen, State of New Jersey, known as Block 81, Lot 22 on the Tax Map of Hackensack (the “88

  McKinley St. Property”), and 170 South Park St., Hackensack, County of Bergen, State of New

  Jersey, known as Block 222.01, Lot 30 on the Tax Map of Hackensack (the “170 South Park St.

  Property,” and collectively, (the “Subject Properties”); (ii) authorizing the Receiver to

  distribute the net proceeds from the aforementioned sale as set forth on the distribution schedule

  attached hereto as Exhibit A, subject to any changes in the payoff amounts owed to any




                                                  2
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 3 of 20 PageID: 17942




  Interested Party accruing through the date of the closing on the sale of the Subject Properties (the

  “Closing”) which will be reflected in a HUD-1 issued in connection with the sale; and (iii)

  authorizing the Receiver to deposit any surplus proceeds into the Court; and notice of this motion

  to approve the sale of the Subject Properties free and clear, authorizing distribution of sale

  proceeds, and granting other related relief (the “Motion”) having been duly served upon all

  defendants in these actions, and all known parties alleging interest in the Subject Properties; and

  the Court having considered the papers submitted in support of this Motion, and in opposition

  thereto, if any; and the Court having heard the arguments of counsel, if any; and this Court

  having determined that, based upon the foregoing, the Receiver is entitled to the requested relief;

  and for good cause shown:

         IT IS on this 7th day of April, 2021 FOUND AND DETERMINED, that:

         A.      The findings and conclusions set forth herein constitute the Court’s findings of

  fact and conclusions of law pursuant to Fed. R. Civ. P. 52(a).

         B.      The Court has jurisdiction over this matter and the transactions contemplated by

  this Order pursuant to Fed. R. Civ. P. 66, the Receiver Order, and the Sales Procedure Order.

         C.      Proper, timely, and sufficient notice of the Receiver’s Motion was provided

  pursuant to the Sales Procedure Order. No other or further notice of the Motion is necessary. A

  reasonable opportunity to object or to be heard regarding the relief requested in the Motion has

  been afforded to all Interested Parties, including: (i) all parties, if any, who are known to claim a

  lien, claim, or interest in or upon any of the Subject Properties; and (ii) all lienholders and/or

  creditors who have filed a Notice of Appearance in this action.

         D.      The Motion afforded a full, fair and reasonable opportunity for any entity or

  person to make a competing bid for the Subject Properties. As demonstrated by the record, the




                                                   3
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 4 of 20 PageID: 17943




  Receiver has adequately marketed the Subject Properties and conducted the sales process in

  compliance with applicable law and industry standards, and in a manner that was non-collusive,

  fair and reasonable, and conducted in good faith.

          E.      The Receiver has advanced sound and sufficient business justification, and it is a

  reasonable exercise of its business judgment, to: (i) sell the Subject Properties on the terms and

  conditions set forth in the Agreement of Purchase and Sale, dated December 22, 2020, and as

  amended thereafter, between the Receiver, as Seller, and JP Property Acquisitions, LLC, as

  Purchaser (the “Buyer”) (the “PSA”); (ii) consummate all transactions contemplated by the

  PSA; and (iii) determine that the Buyer has provided sufficient proof of its financial ability to

  pay the purchase prices for the Subject Properties.

          F.      Consummation of the transactions contemplated by the PSA is in the best interests

  of the Plaintiffs, the Owner entities, the defendants, the estate, and other parties in interest.

          G.      None of the Subject Properties are scheduled for Sheriff’s Sale in connection with

  any State Court foreclosure action filed by a first mortgagee or other secured creditor of the

  Subject Properties.

          H.      The Receiver possesses the requisite authority to transfer the Subject Properties to

  the Buyer in accordance with this Order and the PSA.

          I.      The PSA: (i) was proposed and entered into in good faith after arm’s-length

  negotiation by the parties; and (ii) the consideration to be provided by the Buyer pursuant to the

  PSA constitutes reasonably equivalent value and fair consideration for the Subject Properties.

          J.      Based upon the record, it appears that neither the Receiver nor the Buyer have

  engaged in any conduct that would cause or permit the PSA or any transfer, assignment or

  conveyance thereunder to be avoided or rescinded.




                                                     4
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 5 of 20 PageID: 17944




         K.      As a condition to the sale, the Buyer requires that the Subject Properties be sold to

  it free and clear of all liens and claims, other than those liabilities expressly assumed in the PSA.

         L.      The Buyer is not a successor in interest to any of the Levine Defendants (as

  defined in the Sales Procedure Order), has not de facto or otherwise merged into any of the

  Levine Defendants, and is not a mere continuation or substantial continuation of, or alter ego of,

  any of the Levine Defendants.

         M.      There is no common identity among the Buyer and any of the Levine Defendants’

  incorporators, officers or directors.

         N.      The transfer of the Subject Properties as contemplated by the PSA (i) are or will

  be legal, valid, and effective transfers of the Subject Properties in the receivership estate to the

  Buyer, and (ii) will vest in the Buyer all right, title, and interest of the Levine Defendants in and

  to all of the Subject Properties free and clear of all liens, claims, interests, and encumbrances.

         O.      The Receiver may sell and transfer the Subject Properties to the Buyer free and

  clear of any and all interests in or liens, claims, or encumbrances upon the Subject Properties

  because all such parties: (i) have consented to the sale, or are deemed to have consented to the

  sale, by failing to object to the relief granted herein, (ii) could be compelled in a legal or

  equitable proceeding to accept a monetary satisfaction of such interests, liens, claims, or

  encumbrances, or (iii) otherwise waived any purported right to challenge the sale.

         P.      If any objections and/or responses to the Motion or the relief sought therein were

  asserted, such objections either have been rendered moot, resolved, or overruled, in whole or in

  part, in accordance with the findings, terms, and provisions of this Order.

         Q.      Immediately upon the entry of this Order, this Order will constitute a final and

  appealable order with respect to the Subject Properties. The Court finds that there is no just




                                                    5
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 6 of 20 PageID: 17945




  reason for delay in the implementation of this Order, and the closing of the sale of the Subject

  Properties pursuant to the PSA (the “Closing”) may occur as soon as all the conditions precedent

  to such Closing have been satisfied or waived in accordance with the terms and conditions of the

  PSA.

         NOW THEREFORE, IT IS ORDERED and ADJUDGED as follows:

         1.      The Receiver’s Motion is GRANTED in its entirety.

         2.      All parties in interest have had the opportunity to object to the relief granted by

  this Order and, to the extent that any objections have not been withdrawn or resolved by

  stipulation prior to the entry of this Order or are not resolved by the relief granted herein or as

  stated in the record, all such objections are hereby overruled.

         3.      In accordance with the Sales Procedure Order, the terms and conditions of the

  PSA (including all exhibits and schedules thereto, and all amendments and related agreements)

  are hereby approved in all respects, and the Receiver is hereby authorized and empowered to: (i)

  close on a sale of the Subject Properties to Buyer, or its designee, for the amounts identified in

  the PSA, (ii) transfer title to the Subject Properties at such a Closing, and (iii) execute deeds

  substantially in the form attached hereto as Exhibit B and all other Closing documents as

  required to accomplish the foregoing.

         4.      In accordance with the Sales Procedure Order and N.J.S.A. §2A:50-31, the

  Subject Properties are to be sold and transferred by the Receiver pursuant to this Order, and shall

  be sold and transferred free and clear of all liens, claims, encumbrances, and interests, which are

  more fully set forth in Exhibit C, each of which shall be deemed discharged and of no further

  force or effect as to the Subject Properties following the Closing on such sale to the extent and

  with the same legal effect as if the Subject Properties had been sold at a foreclosure sale pursuant




                                                   6
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 7 of 20 PageID: 17946




  to a writ of execution, including the discharge from the Subject Properties of: (i) all liens,

  encumbrances, claims, security interests, and other interests that are junior in priority to

  Plaintiffs’ respective mortgage liens and security interests; (ii) all equity or rights of redemption;

  and (iii) Plaintiffs’ respective mortgage liens and security interests, provided, however, that

  Plaintiffs’ respective mortgage liens and security interests shall only be discharged upon receipt

  by each of the Plaintiffs of the amounts set forth on Exhibit A attached hereto, as such amounts

  may be reasonably updated by Plaintiffs prior to Closing. Except as may be expressly permitted

  by the PSA, and subject to any Interested Party’s right to seek any surplus funds in the Court, all

  persons holding any liens, claims, encumbrances or interest of any kind and nature with respect

  to the Subject Properties are hereby barred from asserting such against the Buyer, its affiliates or

  designees, officers, directors, employees, agents, successors or assigns or their respective

  properties, including, without limitation, the Subject Properties.

         5.      The proceeds of the sale, net of all ordinary and necessary Closing costs

  (including, without limitation, payment of the Receiver and its counsel’s fees and costs, real

  estate taxes and other municipal liens, all broker’s commissions and expenses, and all other

  typical closing costs) shall be distributed at the Closing on the Receiver’s sale of the Subject

  Properties in accordance with the distribution schedule annexed hereto as Exhibit A, subject to

  any additional amounts necessary to satisfy the secured lien/claim of any Interested Party

  accruing through the date of the Closing, including any amount the Receiver deems, in its

  discretion, appropriate as a holdback to pay any unbilled costs or expenses that accrued in

  connection with the Subject Properties during its receivership.           The Buyer shall not be

  responsible to satisfy any of the Receiver’s or its counsel’s fees and costs subsequent to the

  Closing. Pursuant to Paragraph 12 of the Sales Procedure Order, the Receiver shall deposit any




                                                    7
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 8 of 20 PageID: 17947




  surplus proceeds with the Court, which shall be distributed by the Court, upon application of any

  Interested Party, in accordance with the amount and priority of the liens and encumbrances on

  the Subject Properties.

         6.      From and after the Closing, all filing and recording officers are hereby authorized

  and directed to remove or expunge of record any and all liens, claims, encumbrances or other

  interests that were of record immediately prior to the Closing with respect to any of the Subject

  Properties.   Parties with an interest in the Subject Properties are directed to execute such

  documents and take all other action as may be necessary to release their liens, claims,

  encumbrances or other interest on or against the Subject Properties. If any person that has filed

  financing statements or other documents or agreements evidencing liens or encumbrances on the

  Subject Properties shall not have delivered to the Buyer on or before five (5) days after the

  Closing, in proper form for filing and executed by the proper parties, termination statements,

  instruments of satisfaction, releases of all liens or other interests which the person has with

  respect to the Subject Properties, the Receiver and/or the Buyer are authorized to execute and file

  all such statements, instruments, releases and other documents on behalf of such person with

  respect to the Subject Properties, and may file or record, as necessary, with the appropriate

  County Clerk’s and/or recorder’s office. This Order may be (but shall be required to be)

  recorded with the County Clerk’s and/or recorder’s office in which any of the Subject Properties

  are located by any party to this action, or the Buyer, in accordance with N.J.S.A. 46:16-1.1.

         7.      If, pursuant to N.J.S.A. 54:32B-22C and N.J.S.A. 54:50-38 (the “Bulk Sales

  Law”), the Buyer has filed a Notification of Sale, Transfer, or Assignment in Bulk (C-9600)

  (“Notification”) with the Director of the Division of Taxation in the Department of the Treasury

  of the State of New Jersey, Bulk Sale Section (the “Department”), the Department shall




                                                   8
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 9 of 20 PageID: 17948




  recognize the Receiver as seller under the PSA. As such, the Department shall not require that

  any portion of the sale proceeds of Closing be held in escrow as may otherwise be required under

  the Bulk Sales Law, and shall issue a clearance letter to the Buyer within ten (10) business days

  after the Department’s receipt of the Notification pursuant to the Bulk Sales Law.

         8.      Pursuant to N.J.S.A. 46:15-10 and N.J.S.A. 54A:8-8, Seller is exempt from the

  Realty Transfer Fee, and Buyer is exempt from the so-called “Mansion Tax” upon the closing of

  the sale transaction described in the PSA.

         9.      This Order shall be binding upon the Receiver, the Plaintiffs, the Levine

  Defendants, and all other named defendants or parties with an interest in the Subject Properties,

  and each of their successors and assigns and any affected third-parties, and all other persons and

  entities, including, without limitation, all filing agents, filing officers, title agents, title

  companies, recorders of mortgages, recorders of deeds, registrars of deeds, administrative

  agencies, governmental departments, secretaries of state, federal, state and local officials, and all

  other persons or entities who may be required by operation of law or by the duties of their office

  or contract to accept, file, register, or otherwise record or release any documents or instruments,

  or who may be required to report to or insure title or state of title in or to any of the Subject

  Properties. Each and every federal, state, and local governmental agency or department is hereby

  directed to accept any and all documents and instruments necessary and appropriate to

  consummate the transactions contemplated by the PSA, including, without limitation, documents

  and instruments for recording in any governmental agency or department required to transfer the

  Subject Properties to the Buyer and all licenses under the Receiver’s or Levine Defendants’

  ownership necessary for the operation of any Subject Properties, and the county and state offices

  wherein terminations statements under the Uniform Commercial Code are authorized to be filed.




                                                   9
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 10 of 20 PageID: 17949




          10.     The Court shall retain jurisdiction over all matters arising from or related to the

   PSA, the implementation thereof and this Order to resolve any disputes arising under or related

   to the foregoing.




                                                       HON. MADELINE COX ARLEO, U.S.D.J.




                                                  10
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 11 of 20 PageID: 17950




                                                     EXHIBIT A

                                         DISTRIBUTION SCHEDULE1

   Property: 54-78 Temple Avenue, Hackensack, New Jersey
   Owner: Lenox Temple LLC
   Purchase Price: $9,500,012.00



   Payee                               Basis for Distribution                               Projected
                                                                                            Distribution
                                                                                            Amount


   U.S. Bank National                  Satisfaction of First Priority Mortgage/ $7,568,736.03
   Association, as Trustee for         UCC          Financing         Statement
   the Registered Holders of           ($7,546,811.26), and Mortgagee’s Legal
   Wells Fargo Commercial              Fees ($21,924.77)
   Mortgage Securities, Inc.,
   Multifamily Mortgage Pass
   Through Certificates,
   Series 2018-SB51


   Colliers International NJ Court-appointed Receiver’s Management $402,943.40
   LLC                       Fees and Operating Expenses/Costs
                             ($78,807.19), Brokerage Commission
                             ($285,000.36), Legal Fees/Expenses for
                             Receiver’s Court-appointed Counsel Sills
                             Cummis & Gross PC ($39,135.85)


   Main Street Title and Closing fees/costs                                                 $50,000.00
   Settlement Services, LLC


   Surplus                                                                                  $1,478,332.57




   1
    All projected distribution amounts in this Exhibit A are based upon the sales price for the Subject Properties, and
   payoff statements, including the fees, expenses, and costs of any Interested Party. The payoff amounts are subject to
   change up to and including the date of the Closing.
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 12 of 20 PageID: 17951




   Property: 406-444 Liberty Street, Little Ferry, New Jersey
   Owner: Lenox Liberty LLC
   Purchase Price: $6,800,000.00


   Payee                        Basis for Distribution                  Projected
                                                                        Distribution
                                                                        Amount


   SBL NJ Noteholder LLC        Satisfaction of First Priority Mortgage/ $6,238,249.60
                                UCC          Financing         Statement
                                ($6,209.875.10), and Mortgagee’s Legal
                                Fees ($28,374.50)


   Colliers International NJ    Court-appointed Receiver’s Management $211,842.15
   LLC                          Fees and Operating Expenses/Costs
                                ($5,565.50), Brokerage Commission
                                ($204,000.00), and Legal Fees/Expenses
                                for Receiver’s Court-appointed Counsel
                                Sills Cummis & Gross PC ($2,276.65)


   Main Street Title and Closing fees/costs                             $50,000.00
   Settlement Services, LLC


   Surplus                                                              $299,908.25
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 13 of 20 PageID: 17952




   Property: 107-109 Hudson Street, Hackensack, New Jersey
   Owner: Lenox Hudson LLC
   Purchase Price: $2,900,000.00


   Payee                         Basis for Distribution                  Projected
                                                                         Distribution
                                                                         Amount


   U.S. Bank National            Satisfaction of First Priority Mortgage/ $2,590,337.74
   Association, as Trustee for   UCC          Financing         Statement
   the     Registered Holders    ($2,553,102.51), and Mortgagee’s Legal
   of Wells Fargo                Fees ($37,235.23)
   Commercial Mortgage
   Securities, Inc.,
   Multifamily Mortgage
   Pass Through Certificates,
   Series 2018-SB51


   Colliers International NJ Court-appointed Receiver’s Management $144,506.70
   LLC                       Fees and Operating Expenses/Costs
                             ($6,005.31), Brokerage Commission
                             ($87,000.00), Legal Fees/Expenses for
                             Counsel Sills Cummis & Gross PC
                             ($51,501.39)


   Main Street Title and Closing fees/costs                              $50,000.00
   Settlement Services, LLC


   Surplus                                                               $115,155.56
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 14 of 20 PageID: 17953




   Properties:  (i) 88 McKinley Street, Hackensack, New Jersey
                (ii) 170 South Park Street, Hackensack, New Jersey
   Owner:       Hackensack Norse LLC
   Purchase Price for 88 McKinley: $2,000,000.00
   Purchase Price for 170 South Park: $3,000,000.00


   Payee                       Basis for Distribution                  Projected
                                                                       Distribution
                                                                       Amount


   SBL NJ Noteholder LLC       Satisfaction of First Priority Mortgage/ $4,416,366.46
                               UCC          Financing         Statement
                               ($4,394,441.69), and Mortgagee’s Legal
                               Fees ($21,924.77)


   Colliers International NJ Court-appointed Receiver’s Management $162,404.67
   LLC                       Fees and Operating Expenses/Costs
                             ($4,615.60), Brokerage Commission
                             ($150,000.00), and Legal Fees/Expenses
                             for Receiver’s Court-appointed Counsel
                             Sills Cummis & Gross PC ($7,789.07)


   Main Street Title and Closing fees/costs                            $50,000.00
   Settlement Services, LLC


   Surplus                                                             $371,228.87
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 15 of 20 PageID: 17954




                                   EXHIBIT B
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 16 of 20 PageID: 17955




                                           EXHIBIT C

          SCHEDULE OF PURPORTED LIENS, CLAIMS, AND ENCUMBRANCES
                     IDENTIFIED IN TITLE COMMITMENTS

   Property: 54-78 Temple Avenue, Hackensack, New Jersey
   Owner: Lenox Temple LLC

      Interested Party                           Nature of Interest

   U.S. Bank National      (i) Mortgage made by Lenox Temple LLC to US Bank,
   Association,       as   successor in interest to Greystone Servicing Corporation, Inc.,
   Trustee     for   the   dated 3/27/18 and recorded on 4/4/18 in Mortgage Book
   Registered Holders of   V2897, Page 1248, in the amount of $6,675,000.00, as
   Wells           Fargo   modified and/or assigned pursuant to Assignments of Mortgage
   Commercial              recorded on 4/4/18 in Book V2897, Page 1272, and 8/2/18 in
   Mortgage Securities,    Book V3016, Page 766; and (ii) UCC Financing Statement
   Inc.,     Multifamily   made by Lenox Temple LLC, as debtor, US Bank, successor in
   Mortgage         Pass   interest to Federal Home Loan Mortgage Corporation, recorded
   Through Certificates,   in Financing Statement Book V2897, Page 1276, as modified
   Series     2018-SB51    and/or assigned pursuant to Assignment of Financing
   (“US Bank”)             Statement recorded on 8/2/18 in Book V3016, Page 771


   J&J Capital Realty (i) Mortgage made by Lenox Temple LLC to J&J Capital
   Associates LLC     Realty Associates LLC, dated 1/15/19 and recorded on 9/16/19
                      in Mortgage Book V3349, Page 2263, in the amount of
                      $825,000.00; and (ii) Assignment of Rents and Leases,
                      recorded on 9/6/19 in Book V3349, Page 2282


   Toledo Plumbing & Judgment No. 100590-20, entered November 16, 2020, in the
   Heating Inc.      amount of $1,055.29



   Judah A. Zelmanovitz Declaration of Restrictions, dated 5/21/19 and recorded on
   and Neil Fink        6/18/19 in Deed Book V3270, Page 572


   Herbert Tepfer          (i) Declaration of Restrictions, dated 1/15/19 and recorded
                           7/5/19 in Deed Book V3287, Page 1308, and (ii) Declaration of
                           Restrictions, dated 1/15/19 and recorded on 7/19/19 in Deed
                           Book V3299, Page 1125
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 17 of 20 PageID: 17956




   Property: 406-444 Liberty Street, Little Ferry, New Jersey
   Owner: Lenox Liberty LLC


      Interested Party                          Nature of Interest


   SBL NJ Noteholder (i) Mortgage made by Lenox Liberty LLC to SBL NJ,
   LLC (“SBL NJ”)    successor in interest to Hunt Mortgage Partners, LLC, dated
                     3/27/18 and recorded on 4/18/18 in Mortgage Book V2915,
                     Page 164, in the amount of $5,420,000.00, as modified and/or
                     assigned pursuant to Assignments of Mortgage recorded on
                     4/18/18 in Book V2915, Page 181, and on 8/1/18 in Book
                     V3015, Page 2280, and on 7/14/20 in Book V3641, Page
                     1609; and (ii) UCC Financing Statement made by Lenox
                     Liberty LLC, as debtor, to SBL NJ, successor in interest to
                     Federal Home Loan Mortgage Corporation, recorded on
                     4/18/18 in Financing Statement Book V2915, Page 185, as
                     modified and/or assigned pursuant to Assignments of
                     Financing Statement recorded on 8/1/18 in Book V3015,
                     Page 2285, and 7/14/20 in Book V3641, Page 1615


   Bureau of Housing Judgment No. 191356-19 against Lenox Liberty LLC,
   Inspection        docketed on 12/19/19, in the amount of $3,246.00


   Essex County Board Judgment No. 238832-95 against non-party Stanley Lee,
   of Social Services entered 4/13/95, in an unknown/varying amount


   Nicole M. Lomax         Judgment No. 240887-95 against non-party Stanley Lee,
                           entered 6/15/95, in an unknown/varying amount


   Division of Taxation    Judgment No. 041729-05 against non-party Stan J. Lee,
                           docketed on 2/17/05, in the amount of $2,970.00


   Judah A. Zelmanovitz Declaration of Restrictions, dated 5/21/19 and recorded on
   and Neil Fink        6/18/19 in Deed Book V3270, Page 691
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 18 of 20 PageID: 17957




   Property: 107-109 Hudson Street, Hackensack, New Jersey
   Owner: Lenox Hudson LLC


      Interested Party                          Nature of Interest


   U.S. Bank National      (i) Mortgage made by Lenox Hudson LLC to US Bank,
   Association, as         successor in interest to Hunt Mortgage Partners, LLC, dated
   Trustee for the         3/27/18 and recorded on 4/5/18 in Mortgage Book V2898,
   Registered Holders of   Page 2086, in the amount of $2,165,000.00, as modified
   Wells Fargo             and/or assigned pursuant to Assignments of Mortgage
   Commercial              recorded on 4/5/18 in Book V2898, Page 2111, and on 8/1/18
   Mortgage Securities,    in Book V3015, Page 2035; and (ii) UCC Financing
   Inc., Multifamily       Statement made by Lenox Hudson LLC, as debtor, to US
   Mortgage Pass           Bank, successor in interest to Federal Home Loan Mortgage
   Through Certificates,   Corporation, recorded in Financing Statement Book V2898,
   Series 2018-SB51        Page 2115, as modified and/or assigned by Assignment of
   (“US Bank”)             Financing Statement recorded on 8/1/18 in Book V3015,
                           Page 2040



   Bureau of Housing       Judgment No. 191356-19 against Lenox Hudson LLC,
   Inspection              docketed on 6/18/20, in the amount of $2,402.00


   Essex County Board      Judgment No. 238832-95 against non-party Stanley Lee,
   of Social Services      entered 4/13/95, in an unknown/varying amount


   Nicole M. Lomax         Judgment No. 240887-95 against non-party Stanley Lee,
                           entered 6/15/95, in an unknown/varying amount


   Division of Taxation    Judgment No. 041729-05 against non-party Stan J. Lee,
                           docketed on 2/17/05, in the amount of $2,970.00


   Judah A. Zelmanovitz Declaration of Restrictions, dated 8/21/17 and recorded on
   and Neil Fink        6/27/19 in Deed Book V3278, Page 1843
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 19 of 20 PageID: 17958




   Properties:    88 McKinley Street, Hackensack, New Jersey
   Owner:         Hackensack Norse LLC


      Interested Party                          Nature of Interest


   SBL NJ Noteholder (i) Mortgage made by Hackensack Norse, LLC to SBL NJ,
   LLC (“SBL NJ”)    successor in interest to Hunt Mortgage Partners, LLC, dated
                     7/11/18 and recorded on 9/24/18 in Mortgage Book V3060,
                     Page 1233, in the amount of $3,775,000.00, as modified
                     and/or assigned pursuant to Assignments of Mortgage
                     recorded on 9/24/18 in Book V3060, Page 1259, and on
                     2/5/19 in Book V3171, Page 1459, and on 7/14/20 in Book
                     V3641, Page 1728; and (ii) UCC Financing Statement made
                     by Hackensack Norse, LLC, as debtor, to Federal Home Loan
                     Mortgage Corporation, recorded on 9/24/18 in Financing
                     Statement Book V3060, Page 1266, as modified and/or
                     assigned pursuant to Assignment of Financing Statement
                     recorded on 2/5/19 in Book V3171, Page 1465, and on
                     7/14/20 in Book V3641, Page 1735


   Hutton Ventures LLC     (i) Mortgage made by Lenox McKinley, LLC to Hutton
                           Ventures LLC, dated 12/11/15 and recorded on 8/15/19 in
                           Mortgage book V3323, Page 1637 in the amount of
                           $2,200,000.00, along with an Assignment of Rents and
                           Leases recorded in Book V3323, Page 1879; and (ii) UCC
                           Financing Statement made by Lenox McKinley, LLC to
                           Hutton Ventures, recorded on 8/15/19 in Financing Statement
                           Book V3323, Page 1675


   Toledo Plumbing & Judgment No. 100590-20 against Hackensack Norse, LLC,
   Heating Inc.      entered on 11/16/20, in the amount of $3,072.18


   Oritani Bank            UCC Financing Statement made by Lenox McKinley, LLC,
                           as debtor, to Oritani Bank, recorded on 6/30/06 in Financing
                           Statement Book V2303, Page 316


   Judah A. Zelmanovitz Declaration of Restrictions, dated 6/12/19 and recorded on
   and Neil Fink        9/24/19 in Deed Book V3356, Page 1879
Case 2:19-cv-17865-MCA-LDW Document 140 Filed 04/07/21 Page 20 of 20 PageID: 17959




   Properties:    170 South Park Street, Hackensack, New Jersey
   Owner:         Hackensack Norse LLC

      Interested Party                          Nature of Interest


   SBL NJ Noteholder (i) Mortgage made by Hackensack Norse, LLC to SBL NJ,
   LLC (“SBL NJ”)    successor in interest to Hunt Mortgage Partners, LLC, dated
                     7/11/18 and recorded on 9/24/18 in Mortgage Book V3060,
                     Page 1233, in the amount of $3,775,000.00, as modified
                     and/or assigned pursuant to Assignments of Mortgage
                     recorded on 9/24/18 in Book V3060, Page 1259, and on
                     2/5/19 in Book V3171, Page 1459, and on 7/14/20 in Book
                     V3641, Page 1728; and (ii) UCC Financing Statement made
                     by Hackensack Norse, LLC, as debtor, SBL NJ, successor in
                     interest to Federal Home Loan Mortgage Corporation,
                     recorded on 9/24/18 in Financing Statement Book V3060,
                     Page 1266, as modified and/or assigned pursuant to
                     Assignments of Financing Statement recorded on 2/5/19 in
                     Book V3171, Page 1465, and on 7/14/20 in Book V3641,
                     Page 1735


   Hutton Ventures LLC     (i) Mortgage made by Lenox South Park, LLC to Hutton
                           Ventures LLC, dated 12/11/15 and recorded on 8/15/19 in
                           Mortgage book V3323, Page 1637, in the amount of
                           $2,200,000.00, along with an Assignment of Rents and
                           Leases recorded in Book V3323, Page 1657; and (ii) UCC
                           Financing Statement made by Lenox South Park, LLC, as
                           debtor, to Hutton Ventures, recorded on 8/15/19 in Financing
                           Statement Book V3323, Page 1683


   Toledo Plumbing & Judgment No. 100590-20 against Hackensack Norse, LLC,
   Heating Inc.      entered on 11/16/20, in the amount of $3,072.18


   Oritani Bank            UCC Financing Statement made by Lenox South Park, LLC,
                           as debtor, to Oritani Bank, recorded on 6/30/16 in Financing
                           Statement Book V2303, Page 309


   Judah A. Zelmanovitz Declaration of Restrictions, dated 6/12/19 and recorded on
   and Neil Fink        9/24/19 in Deed Book V3356, Page 1868
